
	

114 SRES 359 ATS: Celebrating the 10th anniversary of the unification of the air and marine assets of U.S. Customs and Border Protection to establish the Air and Marine Operations of U.S. Customs and Border Protection.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 359
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Ms. Heitkamp (for herself, Mr. Johnson, Mr. Carper, Mr. Udall, Mr. Cassidy, Mr. Peters, Mr. Lankford, Mrs. Murray, Mrs. Boxer, and Ms. Collins) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 10th anniversary of the unification of the air and marine assets of U.S.
			 Customs and Border Protection to establish the Air and Marine Operations
			 of U.S. Customs and Border Protection.
	
	
 Whereas the Air and Marine Operations of U.S. Customs and Border Protection (referred to in this preamble as AMO) and the legacy agencies of AMO have a long history of working to safeguard the borders of the United States;
 Whereas, 10 years before the date of adoption of this resolution, U.S. Customs and Border Protection (referred to in this preamble as CBP) integrated the marine assets of CBP with the aircraft fleet of CBP to serve and protect the people of the United States through the core competencies of AMO, which include—
 (1)interdiction; (2)investigation;
 (3)domain awareness; and (4)contingency operations and national tasking missions;
 Whereas AMO conducts the mission of AMO along the land borders and maritime approaches of the United States from more than 90 locations throughout the United States and Puerto Rico, with—
 (1)1,800 Federal agents and specialists; (2)a fleet of more than 250 aircraft and more than 280 marine vessels; and
 (3)an array of surveillance and domain awareness technologies; and
 Whereas AMO has leveraged the capabilities of AMO by forging crucial partnerships with Federal, State, local, and tribal agencies, and the United States Armed Forces, for—
 (1)law enforcement; (2)disaster relief;
 (3)humanitarian operations; (4)joint operations; and
 (5)National Special Security Events: Now, therefore, be it
	
 That the Senate— (1)celebrates the 10th anniversary of the unification of the air and marine assets of U.S. Customs and Border Protection to establish the Air and Marine Operations of U.S. Customs and Border Protection;
 (2)recognizes the contribution of the Air and Marine Operations of U.S. Customs and Border Protection to—
 (A)the border security mission of U.S. Customs and Border Protection; and
 (B)the multilayered approach to homeland security by the Department of Homeland Security; and
 (3)commends the agents and mission support staff of the Air and Marine Operations of U.S. Customs and Border Protection, who are dedicated to serving and protecting—
 (A)the people of the United States; and (B)the borders of the United States in air and maritime environments.
				
